DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                M.J., A Child,
                                 Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

 Nos. 4D17-3449, 4D17-3452, 4D17-3455, 4D17-3459, 4D17-3460 and
                            4D17-3461

                               [March 28, 2019]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Daliah H. Weiss, Judge; L.T. Case Nos.
17CJ000857AMB,             17CJ000946AMB,             16CJ002888AMB,
17CJ001692AMB, 17CJ001738AMB and 17CJ001397AMB .

  Antony P. Ryan, Regional Counsel and Richard G. Bartmon, Assistant
Regional Counsel of Office of Criminal Conflict and Civil Regional Counsel,
Fourth District, West Palm Beach, for appellant.

  Ashley B. Moody, Attorney General, Tallahassee, and Marc B.
Hernandez, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.